Citation Nr: 0016762	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for Crohn's disease for 
purposes of accrued benefits.

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1966.  He died in July 1994.  The appellant is his 
widow.  This appeal to the Board of Veterans' Appeals (Board) 
arises from a December 1994 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death and to accrued benefits.  At the time of 
the veteran's death, there was pending a claim for service 
connection for Crohn's disease.  In connection with that 
claim, a hearing was held in February 1994 before the 
undersigned Member of the Board.

The Board remanded the case in June 1997 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.

The appellant executed a power of attorney in February 2000 
naming the American Legion as her representative in this 
case.  Another hearing was held before the undersigned Member 
of the Board in March 2000.  Transcripts of this hearing and 
of the February 1994 hearing are of record.


REMAND

Pursuant to the Board's June 1997 remand, the RO sought 
records of the veteran's treatment, from 1967 to 1994, at 
service department medical facilities.  McDonald Army 
Hospital, the facility where the veteran died, provided 
extensive clinical records of his treatment during the years 
prior to the veteran's death.  However, the only information 
provided about the terminal hospitalization is a clinical 
cover sheet indicating that the veteran was admitted to the 
hospital, at 0700, on July 16, 1994, and that he expired on 
July [redacted], 1994.  There is no summary of treatment nor 
are there any clinical notations pertaining to the terminal 
hospitalization.  The Board's June 1997 remand was prompted, 
in part, by the absence of a terminal hospital report.

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO should again contact the 
appropriate custodian of medical records 
at McDonald Army Hospital and request all 
documents relating to the veteran's  
terminal period of hospitalization, from 
July 16, 1994 to July [redacted], 1994.  Any 
additional records obtained should be 
associated with the claims file.  If the 
requested records are not obtained, the 
records custodian should state 
affirmatively that they are not 
available.  In that instance, the records 
custodian should document efforts 
undertaken to locate the pertinent 
medical data.  

2.  Thereafter, and if and only if a 
terminal hospital report is obtained, the 
RO should again submit the claims file 
and a copy of this remand order to the VA 
specialist in gastroenterology who 
provided the May 1999 medical opinion for 
further study and review of the case.  If 
he is unavailable, another VA 
gastroenterologist should review the 
record.  The specialist should be 
requested to provide a summary addendum 
opinion as to whether it is at least as 
likely as not that the veteran's Crohn's 
disease had its onset during military 
service.  The RO's memorandum requesting 
the addendum to the earlier opinion about 
the etiology of the veteran's Crohn's 
disease should point out to the 
specialist that the previously 
unavailable terminal hospital report has 
now been added to the record and is a 
document pertinent to the disposition of 
this appeal.  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If any 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




